Citation Nr: 0819243	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  05-35 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a history of peripheral 
vascular disease, status post below knee amputation, right 
lower extremity.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a history of peripheral vascular 
disease, status post below knee amputation, right lower 
extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1962 to 
December 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, which denied the veteran's 
petition to reopen a previously denied claim of entitlement 
to compensation under the provisions of 38 U.S.C.A. § 1151 
for a history of peripheral vascular disease, status post 
below knee amputation, right lower extremity, for failure to 
submit new and material evidence.  

The RO also denied entitlement to service connection for post 
traumatic stress disorder (PTSD).  However, in an August 2006 
rating decision, the RO granted service connection for PTSD 
and awarded a 100 percent rating, effective October 5, 2004.  
In a May 2008 brief, the veteran's service representative 
stated that the PTSD claim was still open and pending.  If 
the veteran is asserting that a claim for an earlier 
effective date for PTSD is warranted, then this matter is 
referred to the RO for appropriate action.

On his substantive appeal, the appellant indicated that he 
desired a Board Hearing be held at the RO.  An August 2006 
letter from the RO notified him that the requested hearing 
had been scheduled for a date in September 2006.  
Subsequently, the appellant telephoned his service 
representative to cancel the hearing, and the hearing request 
is deemed withdrawn.  See 38 C.F.R. § 20.702 (2007). 

The issue of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for a history of peripheral vascular 
disease, status post below knee amputation, right lower 
extremity is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  In an October 2001 rating decision, the RO most recently 
denied entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a history of peripheral vascular 
disease, status post below knee amputation, right lower 
extremity; although notified of the denial, the veteran did 
not timely perfect an appeal.

3.  The evidence added to the record since the October 2001 
rating decision raises a reasonable possibility of 
substantiating the claim for entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for a history of 
peripheral vascular disease, status post below knee 
amputation, right lower extremity.


CONCLUSION OF LAW

As new and material evidence has been received, the claim of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a history of peripheral vascular 
disease, status post below knee amputation, right lower 
extremity, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the appellant's petition to reopen a claim for 
a history of peripheral vascular disease, status post below 
knee amputation, right lower extremity, pursuant to § 1151, 
was received in February 2004.  Thereafter, he was notified 
of the provisions of the VCAA by the RO in correspondence 
dated in July 2004.  This letter notified the appellant of 
VA's responsibilities in obtaining information to assist him 
in completing his claim, identified the appellant's duties in 
obtaining information and evidence to substantiate his claim, 
and requested that the appellant send in any evidence in his 
possession that would support his claim.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).
A review of the July 2004 VCAA notice letter shows the RO 
identified the basis for the denial in the prior decision and 
generally provided notice that described what evidence would 
be necessary to substantiate that element or elements 
required to establish the § 1151 claim that were found 
insufficient in the previous denial.  The Board finds the 
notice requirements pertinent to the issue of reopening the 
claim have been met.  Because of the decision in this case, 
any deficiency in the initial notice to the veteran of the 
duty to notify and duty to assist in claims is harmless 
error.  

New and Material Evidence For § 1151 Claim

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2007).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Furthermore, for purposes of the new and material 
analysis, the credibility of the evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

VA statutory law provides that compensation may be paid for a 
qualifying additional disability or qualifying death, not the 
result of the veteran's willful misconduct, caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran when the proximate cause of the 
disability or death was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).

VA regulations codifying the requirements for claims 
requesting benefits under 38 U.S.C. § 1151(a) filed on or 
after October 1, 1997, became effective September 2, 2004. 69 
Fed. Reg. 46426 (Aug. 3, 2004).  A review of the record 
reveals that the veteran's claim for compensation was 
received in February 2004.

The regulations provide that benefits under 38 U.S.C. 
1151(a), for claims received by VA on or after October 1, 
1997, for additional disability or death due to hospital 
care, medical or surgical treatment, examination, training 
and rehabilitation services, or compensated work therapy 
program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361 (2007).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  


Factual Background and Analysis 

In an October 2001 rating decision, the RO denied entitlement 
to compensation under the provisions of § 1151 for a history 
of peripheral vascular disease, status post below knee 
amputation, right lower extremity.  It was noted, in essence, 
that there was no competent medical evidence finding that the 
amputation of the veteran's right leg below the knee was due 
to an event reasonably foreseeable on the part of VA in the 
performance of a thrombectomy of the right femoral popliteal 
bypass graft performed in June 1999 at the Dorn VA Medical 
Center (VAMC) or to subsequent VA treatment for his vascular 
condition, or that the amputation at a private hospital 
within days of surgery at the VAMC was not reasonably 
foreseeable.  The veteran filed a Notice of Disagreement in 
April 2002 to the October 2001 ruling, but after a statement 
of the case was issued in February 2003, he failed to file a 
timely VA Form 9, or substantive appeal.  Therefore, he never 
perfected an appeal of the October 2001 decision.  

Evidence added to the record since the October 2001 decision 
includes VA inpatient and outpatient treatment records dated 
from January 2002 to April 2006 which deal primarily with 
treatment of the veteran's service-connected PTSD.  An 
October 2005 VA medical record notes that the veteran 
received a prosthesis for his right leg in August 2005, and 
that he uses a manual wheelchair for long distance mobility.  
A March 2006 VA medical record reveals that he also was 
instructed in the use of a rollator.  No medical evidence 
related the amputation of the veteran's right leg to VA 
services.  

Also added to the claims file were two letters from the 
veteran's licensed social worker, T.J.R.  One January 2004 
letter referred to the veteran's PTSD disability.  Another 
letter from T.J.R., also dated in January 2004, related that 
the social worker reviewed medical records of the veteran's 
June-July 1999 VA surgeries.  In this letter, T.J.R. stated 
that he, as a licensed master social worker, questioned 
discharging a patient when records indicate the veteran was 
in pain on the date of discharge, when the veteran needed 
assistance in being transported home, and when VA personnel 
knew the veteran had no one to assist him at home.  T.J.R. 
concluded that it was apparent that the veteran suffered 
economically, emotionally and physically due to the results 
of the VA surgical procedure.

A VA examination and medical opinion dated in June 2006 were 
also added to the claims file.  Wherein, after reviewing the 
record, the nurse practitioner opined that it was less likely 
than not that the amputation was an unforeseeable risk or 
outcome of the veteran's VA surgeries because the veteran had 
intractable peripheral arterial disease of the right lower 
extremity and continued to smoke.  Further, he concluded that 
the amputation below the knee was not unforeseeable and 
likely not preventable.

Based upon a comprehensive review of the evidence of record, 
the Board finds the evidence added since the last final 
rating decision is not cumulative or redundant of the 
evidence of record and raises a reasonable possibility of 
substantiating that claim.  The basis of the prior denial of 
the veteran's claim was, in essence, that there was no 
evidence that VA services were the proximate cause of the 
amputation of the veteran's right leg.  The Board finds the 
January 2004 signed statement of T.J.R., the licensed master 
social worker, is new and material evidence.  As a licensed 
master social worker and executive director of the local 
county Board of Disabilities and Special Needs, T.J.R. is in 
a unique position to have some knowledge of medical 
disabilties, and his signed statement questioning the 
possibly untimely discharge of the veteran after surgeries at 
the Dorn VAMC, at least for the purpose of reopening the 
veteran's § 1151 claim, is credible.  See Justus, supra.  
Therefore, the claim must be reopened.


ORDER

New and material evidence was received to reopen a claim for 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a history of peripheral vascular 
disease, status post below knee amputation, right lower 
extremity; to this extent the appeal is granted.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.

As the Board has determined that the previously denied § 1151 
claim for a history of peripheral vascular disease, status 
post below knee amputation, right lower extremity, should be 
reopened, the second step for the Board in this case is to 
assess the new and material evidence in the context of the 
other evidence of record and make new factual determinations.  
See Masors v. Derwinski, 2 Vet. App. 181, 185 (1992).

The Board notes that letters sent in July 2004 and July 2005 
to the veteran fail to notify him of the information and 
evidence needed to substantiate a claim for benefits brought 
under the provisions of 38 U.S.C.A. § 1151.  Hence, on remand 
the veteran should be sent a VCAA notice informing him of the 
information and evidence necessary to substantiate his § 1151 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

At present, there is a conflict in the evidence between the 
assertions of the veteran's social worker and the opinion of 
the June 2006 VA examiner.  The Board finds that a review of 
additional medical evidence would be beneficial in making a 
determination of the veteran's claim.  For example, besides 
the new evidence noted in the above section, July 3 and July 
4, 1999 nursing inpatient notes indicated that the veteran's 
left foot [probably meant right foot] continued to be cool 
and cold to touch and that Doppler pulses were absent, and a 
specific physician was notified.  Doctor's notes of the dates 
are not in the file, so the Board is unclear as to what steps 
may have been taken by the physician.  On remand, nursing 
notes, laboratory studies, Doppler studies, medication 
records, physician's notes, operative notes, and discharge 
instructions should be obtained from the Dorn VAMC in 
Columbia, South Carolina (where the veteran underwent 
surgeries in the summer of 1999), and from the McLeod 
Regional Medical Center in Florence, South Carolina (where 
his right leg was amputated below the knee in July 1999 after 
his surgeries at the VAMC).  

Further, it was related in a September 2000 VA social work 
service note that the veteran receives disability benefits 
from the Social Security Administration (SSA).  Those medical 
records have not been obtained by VA.  The VA has a duty to 
assist in gathering SSA medical records when put on notice 
that the veteran is receiving social security benefits.  See 
Murincsak v. Derwinski, 2 Vet.App. 363 (1992); Masors v. 
Derwinski, 2 Vet.App. 180 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2007) are fully complied with and 
satisfied.  This notice should include an 
explanation as to the information and 
evidence necessary to substantiate a claim 
for benefits filed under the provisions of 
38 U.S.C.A. § 1151.

2.  The AMC/RO should obtain from the SSA 
the records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.  If 
medical evidence utilized in processing 
such claim is not available, the fact 
should be entered in the claims folder.

3.  The AMC/RO should contact the veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, who 
treated the veteran for his peripheral 
vascular disease in his right leg in the 
summer of 1999.  After the veteran has 
signed the appropriate releases, those 
records not already in the claims file 
should be obtained and associated with the 
claims file. 

a.  In particular, the AMC/RO should 
obtain all medical records from the McLeod 
Regional Medical Center in Florence, South 
Carolina, for the veteran's 
hospitalization which began on or about 
July 12, 1999, to include nursing notes, 
all laboratory studies, Doppler studies, 
medication records, physician's notes, 
operative notes, and discharge 
instructions.

b.  Further, the AMC/RO should obtain all 
VA medical records from the veteran's 
hospitalization at the Dorn VAMC which 
began on June 28, 1999 until his discharge 
on July 6, 1999, including nursing notes, 
all laboratory studies, Doppler studies, 
medication records, physician's notes, 
operative notes, and discharge 
instructions.

c.  All attempts to procure records should 
be documented in the file.  If the RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the opportunity 
to obtain and submit those records for VA 
review.

4.  After the development requested above 
has been completed to the extent possible, 
the AMC/RO should again review the record.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


